Citation Nr: 0030196	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-03 457	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1969 to 
May 1971.  

This appeal arises from February 1997 and August 1998 rating 
actions of the New Orleans, Louisiana, regional office (RO).  
In those decisions, the RO denied the issue of whether new 
and material evidence had been received sufficient to reopen 
a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Due to a subsequent 
change in the veteran's address, his claims folder was 
transferred to the RO in Jackson, Mississippi.  


FINDINGS OF FACT

1.  In October 1995, the RO confirmed previous denials of 
service connection for PTSD.  The veteran did not initiate an 
appeal of the October 1995 denial.  

2.  The June 1996 personal hearing testimony bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
PTSD.  


CONCLUSIONS OF LAW

1.  The RO's October 1995 confirmation of the previous 
denials of service connection for PTSD is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

2.  The additional evidence submitted since the RO's October 
1995 decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5108 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue currently before the Board of Veterans' Appeals 
(Board) is whether the veteran has submitted new and material 
evidence sufficient to reopen a previously denied claim of 
entitlement to service connection for PTSD.  By a March 1991 
rating action, the RO initially denied service connection for 
this disability.  

At the time of the March 1991 rating action, the veteran 
reported that he was experiencing flashbacks and nightmares 
of his Vietnam service.  In particular, the veteran stated 
that he had served in an artillery unit in Vietnam between 
August 1970 and May 1971 and had been stationed in a 
headquarters battery and in "Charlie battery" in the 
jungles.  He described being fearful of his own life due to 
being subjected to nightly enemy fire, witnessing the 
wounding or killing of fellow servicemen that he knew, and 
the shelling of a social club near him (which resulted in the 
killing of a number of men).  The veteran's service personnel 
records indicated that his military occupational specialty 
was that of a wireman and did not support a finding of combat 
service.  A VA psychiatric examination conducted in December 
1990 and a VA psychological evaluation completed in the 
following month provided diagnoses of PTSD.  

By the March 1991 rating action, the RO denied service 
connection for PTSD on the basis that the diagnosis of this 
disability was not supported by in-service stressors.  By a 
letter dated in the same month, the RO notified the veteran 
of the denial of his claim for service connection for PTSD 
and of his appellate rights with regard to that decision.  
The veteran, however, failed to initiate an appeal of the 
denial.  Consequently, the RO's March 1991 rating action 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 19.129, 19.192 (1990); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  

Subsequently, by a July 1994 rating action, the RO continued 
its prior denial of service connection for PTSD.  Additional 
evidence received since the initial denial of service 
connection for PTSD included VA medical records reflecting 
recent treatment for complaints of sleeplessness, nightmares, 
flashbacks, feelings of isolation, and occasional auditory 
hallucinations.  An impression of PTSD was provided.  

By the July 1994 rating action, the RO concluded that the 
additional evidence of record did not verify the veteran's 
claimed in-service stressors.  Thus, the RO confirmed the 
prior denial of service connection for PTSD on the basis that 
the additional evidence received since the original denial of 
service connection for this disability did not provide 
competent evidence of a diagnosis of this disability that was 
supported by adequate in-service stressors.  By a letter also 
dated in July 1994, the RO notified the veteran of the 
continued denial of his claim for service connection for PTSD 
and of his appellate rights with regard to that decision.  
The veteran, however, failed to initiate an appeal of the 
denial.  Consequently, the RO's July 1994 rating action 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1994); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  

Thereafter, by an October 1995 rating action, the RO 
continued its prior denials of service connection for PTSD.  
Additional evidence received since the last final 
determination in July 1994 included some duplicative VA 
medical records previously considered as well as more recent 
VA medical reports reflecting treatment for complaints of 
sleeplessness, nightmares, flashbacks, feelings of isolation, 
depression, anger, and occasional auditory hallucinations.  
An impression of PTSD was provided.  

By the October 1995 rating action, the RO concluded that the 
additional evidence of record did not verify the veteran's 
claimed in-service stressors.  Thus, the RO confirmed the 
prior denials of service connection for PTSD on the basis 
that the additional evidence received since the last final 
denial of service connection for this disability did not 
provide competent evidence of a diagnosis of this disability 
that was supported by adequate in-service stressors.  By a 
letter also dated in October 1995, the RO notified the 
veteran of the continued denial of his claim for service 
connection for PTSD and of his appellate rights with regard 
to that decision.  The veteran, however, failed to initiate 
an appeal of the denial.  Consequently, the RO's October 1995 
rating action became final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1995); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512-513 (1992).  

In this regard, the Board notes that service connection may 
be granted for a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection for PTSD in particular requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125a; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).  See also, 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted).  

Additional evidence received at the RO after the agency's 
October 1995 continued denial of service connection for PTSD 
includes the veteran's testimony presented at a June 1996 
personal hearing before a hearing officer at the RO, some 
duplicative VA medical records previously considered, as well 
as more recent VA medical reports reflecting treatment for 
PTSD and symptoms such as sleeplessness, nightmares, feelings 
of isolation, and depression.  Specifically, at the June 1996 
personal hearing, the veteran testified that, during his 
Vietnam service, he was involved in direct combat.  He 
described witnessing other servicemen being killed as well as 
being fearful for his own life due to enemy fire.  Hearing 
transcript (T.) at 1-8.  

The Board finds that the veteran's June 1996 testimony 
provides evidence which bears directly and substantially upon 
the specific matter under consideration, is so significant 
that it must be considered to decide fairly the merits of 
this service connection claim, and was not considered by the 
RO when the agency rendered its last final denial in October 
1995.  In particular, at the June 1996 personal hearing, the 
veteran specified, for the first time, that he was involved 
in direct combat during his Vietnam service.  Such evidence, 
if established, would serve to support the veteran's claim 
for service connection for PTSD.  See, e.g., 38 C.F.R. 
§ 3.304(f) (1999) (which stipulates that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor).  The Board 
concludes, therefore, that the testimony provided by the 
veteran at the June 1996 personal hearing constitutes new and 
material evidence under 38 C.F.R. § 3.156(a).  As a result of 
this finding of new and material evidence, the Board is 
required to reopen the previously denied claim for service 
connection for PTSD.  




ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened, and to this extent only the appeal is granted.  


REMAND

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not adequately 
assisted the veteran in the development of his claim for 
service connection for PTSD.  Specifically, the RO has not 
attempted to confirm the veteran's alleged combat service in 
Vietnam and has not tried to verify his particular claimed 
in-service stressors.  Confirmation of the veteran's alleged 
combat service or verification of his claimed in-service 
stressors must be accomplished prior to an adjudication of 
his claim for service connection for PTSD.  

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
to provide any additional information 
concerning his alleged combat service in 
Vietnam and his claimed in-service 
stressors.  Such information should 
contain as much detail as possible 
regarding the alleged in-service 
stressors, to specifically include such 
detail as the dates, precise locations, 
and an itemized description of events, 
exact units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, unit assignments, and any other 
identifying details.  This information 
should include all known details 
regarding the incidents described by the 
veteran in his written statements and 
testimony.

2.  The veteran is hereby informed that 
the Court has held that asking him to 
provide the underlying facts, i.e., the 
names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran is hereby advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims to 
have experienced and that he must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  He should also be advised 
to submit any verifying information that 
he can regarding the stressors he claims 
to have experienced in service, such as 
statements of fellow service members.  
Failure to supply the requested 
information may result in the denial of 
the claim.  38 C.F.R. § 3.158 (1999).

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (hereinafter USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  All documents sent to USASCRUR 
should be written in English.  USASCRUR 
should be requested confirm the veteran's 
alleged combat service in Vietnam.  If 
the veteran's alleged combat service in 
Vietnam cannot be confirmed, the USASCRUR 
should be asked to verify the occurrence 
of the incidents and any indication of 
his involvement therein.  If USASCRUR is 
unable to provide the specific 
information requested, they should be 
asked to direct the RO to any additional 
appropriate sources.  This development 
must be undertaken even if the veteran 
fails to provide any additional 
information concerning his claimed 
stressors.

4.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing whether the veteran's 
alleged combat service in Vietnam has 
been confirmed and, if not, whether any 
stressor(s) is/are established by the 
record.  If the veteran's alleged combat 
service in Vietnam has not been 
confirmed, and no stressor has been 
verified, the RO should so state in its 
report.  

5.  If, and only if, the RO determines 
that the evidence establishes the 
veteran's combat service in Vietnam or 
the occurrence of the alleged stressor or 
stressors, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature of any psychiatric disorder 
found.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study; the 
examination report should reflect that 
such a review was made.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, the 
psychiatrist is hereby notified that he 
or she may rely upon only the verified 
history detailed in the reports provided 
by the USASCRUR and the RO.  If the 
examiner believes that PTSD was caused by 
a particular in-service stressor, he or 
she must identify which stressor detailed 
is responsible for the conclusion.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 

